Case 2:19-cv-11531-LJM-EAS ECF No. 47, PageID.1055 Filed 11/20/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 LATAUSHA SIMMONS,

         Plaintiff,                           Case No. 19-11531
                                              Honorable Laurie J. Michelson
 v.                                           Magistrate Judge Elizabeth A. Stafford

 CITY OF WARREN, et al.,

         Defendants.


      OPINION AND ORDER ADOPTING REPORT & RECOMMENDATION
                   [46] AND RESCINDING REFERRAL


        LaTausha Simmons filed this action against the City of Warren, Warren Police

Department, Macomb County, Macomb County Sheriff’s Department, and a number of

law enforcement officials. She alleges civil rights violations under 42 U.S.C. § 1983 and

state-law tort claims in connection with two arrests of Simmons in 2016.

        The case was referred to Magistrate Judge Elizabeth A. Stafford for all pretrial

proceedings. (ECF No. 7.) Now before the Court is a Report and Recommendation from

Magistrate Judge Stafford addressing a number of pending motions. (ECF No. 46.) She

recommends denying Simmons’ motions to amend her complaint (ECF Nos. 37, 38),

granting in part the Macomb Defendants’ motion for judgment on the pleadings (ECF No.

31), and granting in part the Warren Defendants’ motion to dismiss (ECF No. 33).

        At the conclusion of her October 7, 2020 Report and Recommendation, Magistrate

Judge Stafford notified the parties that they were required to file any objections within
Case 2:19-cv-11531-LJM-EAS ECF No. 47, PageID.1056 Filed 11/20/20 Page 2 of 4




fourteen days of service, as provided in Federal Rule of Civil Procedure 72(b)(2) and

Eastern District of Michigan Local Rule 72.1(d), and that “[f]ailure to file specific

objections constitutes a waiver of any further right of appeal.” (ECF No. 46, PageID.1053.)

Due to the extraordinary circumstances caused by the COVID-19 pandemic, the Court

allowed for additional time to object. It has now been over 30 days since the Report was

served on the parties and no objections have been filed.

       The Court finds that the parties’ failure to object is a procedural default, waiving

review by this Court of the Magistrate Judge’s findings. In United States v. Walters, 638

F.2d 947, 949–50 (6th Cir. 1981), the Sixth Circuit established a rule of procedural default,

holding that “a party shall file objections with the district court or else waive right to

appeal.” And in Thomas v. Arn, 474 U.S. 140, 144 (1985), the Supreme Court explained

that the Sixth Circuit’s waiver-of-appellate-review rule rested on the assumption “that the

failure to object may constitute a procedural default waiving review even at the district

court level.” 474 U.S. at 149; see also Garrison v. Equifax Info. Servs., LLC, No. 10-13990,

2012 WL 1278044, at *8 (E.D. Mich. Apr. 16, 2012) (“The Court is not obligated to review

the portions of the report to which no objection was made.” (citing Thomas, 474 U.S. at

149–52)). The court further held that this rule violates neither the Federal Magistrates Act

nor the Federal Constitution. Id.

       The Court therefore finds that the parties have waived further review of the

Magistrate Judge’s Report and accepts her recommendations as follows (see ECF No. 46),

granting in part the Macomb Defendants’ motion for judgment on the pleadings (ECF No.

31) and granting in part the Warren Defendants’ motion to dismiss (ECF No. 33):

                                             2
Case 2:19-cv-11531-LJM-EAS ECF No. 47, PageID.1057 Filed 11/20/20 Page 3 of 4




             All claims against Defendants Dwyer and Wickersham are DISMISSED

               because the federal claims fail to state a claim upon which relief may be

               granted and the state law claims are barred by sovereign immunity;

             All claims against the unnamed Doe Defendants are DISMISSED because

               they are barred by the statute of limitations;

             All claims against the Warren Police Department and the Macomb County

               Sheriff’s Department are DISMISSED because neither department is a

               distinct legal entity subject to a civil action;

             Counts III, V–VII, IX, X against Macomb County and the City of Warren

               are DISMISSED because the claims are barred by sovereign immunity;

             Plaintiff’s motions to amend complaint (ECF No. 37, 38) are DENIED as

               futile.

      The remaining claims are as follows:

             Count I and IV against the City of Warren;

             Counts IV and VIII against Macomb County;

             Counts II–VII, IX and X against Sullivan, Horlocker, and Sciullo.

      The      Court     STAYS        further       proceedings   on   these   claims   and

ADMINISTRATIVELY CLOSES THE CASE, pending final resolution of the state-court

criminal proceedings against Simmons. See Younger v. Harris, 401 U.S. 37, 44–55 (1971).

The parties are ORDERED to inform the Court in writing once the criminal case has been

resolved.


                                                3
Case 2:19-cv-11531-LJM-EAS ECF No. 47, PageID.1058 Filed 11/20/20 Page 4 of 4




      The Court also notes that there are three other outstanding motions that can be

resolved before the case is stayed; therefore, the Court hereby RESCINDS the Order of

Reference for all pretrial proceedings filed on June 9, 2019 (ECF No. 7). The Court

DISMISSES as moot the Warren Defendants’ motion for leave to file exhibit in traditional

manner (ECF No. 34) and Simmons’ motion to exceed page limit (ECF No. 40). The Court

also DISMISSES WITHOUT PREJUDICE to refiling when the case is reopened

Simmons’ motion to compel discovery of a non-party witness (ECF No. 29).

      SO ORDERED.

      Dated: November 20, 2020
                                        s/Laurie J. Michelson
                                        LAURIE J. MICHELSON
                                        UNITED STATES DISTRICT JUDGE




                                           4
